Citation Nr: 1628123	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-44 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypertension, to include as secondary to rheumatoid arthritis


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1971.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These matters were before the Board in December 2013 when they were remanded for additional development and consideration.  They now return for appellate review.  

In June 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

Additional evidence, including an August 2015 medical letter from Dr. B. D., was received by VA in October 2015, subsequent to the most recent September 2014 supplemental statement of the case, issued for the claims herein.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, such is not relevant to the Veteran's left knee claim and in light of the favorable decision below, for entitlement to service connection for rheumatoid arthritis and hypertension, there is no need to remand these issues for the additional evidence to be considered.

As noted in the prior Board remand, the issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record in a May 2011 application for benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The most competent and probative evidence of record does not show a chronic left knee disability, other than rheumatoid arthritis, existed proximate to, or during, the appeal period.

2.  The most competent and probative evidence of record is in equipoise as to whether the Veteran's rheumatoid arthritis is etiologically related active service.

3.  The most competent and probative evidence of record demonstrates that the Veteran's hypertension is proximately due to service-connected rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, other than rheumatoid arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The decision herein grants entitlement to service connection for rheumatoid arthritis and hypertension.  These awards represent a grant of these specific issues on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to the claims for rheumatoid arthritis and hypertension.  VA's duties to notify and assist with respect to the Veteran's left knee claim are discussed below.  

A VA letter issued March 2010 satisfied the duty to notify provisions with respect to service connection for a left knee disability and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran with respect to his claim for a left knee disability.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, VA examination reports, private medical records and records from the Social Security Administration have been obtained and are associated with the claims file.  Such includes private medical records obtained pursuant to the December 2013 Board remand.

Additionally, pursuant to the December 2013 Board remand, a VA knee and lower leg examination was afforded to the Veteran in May 2014, which addressed a left knee disability.  The examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints for the claim.  Thus, the Board concludes that the examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Thereafter, the claim for a left knee disability was re-adjudicated and a September 2014 supplemental statement of the case was issued.  Thus, the Board finds that there was been substantial compliance with the December 2013 remand instructions with respect a left knee disability.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  See Bryant, 23 Vet. App. at 497-98.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in June 2013, the entitlement to service connection for a left knee disability was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied with respect to the claim for a left knee disability, and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Left Knee Disability 

The Veteran has alleged he has a left knee disability.  Specifically, during the May 2014 VA knee and lower leg examination, the Veteran reported his left knee was hurt in boot camp in 1968 and that he was subsequently put on light duty.  The Veteran further reported since then he has had pain and swelling, for which he has to be in bed for one to two days, and that such happens two or three times a year.  The Veteran reported he uses over the counter medication to treat these incidences.  A June 1968 service treatment record does document left knee trouble.  However, the most probative evidence does not reflect that a current diagnosis has been provided with respect to the Veteran's reported symptoms with respect to his left knee.

Specifically, a May 2014 VA knee and lower leg examiner did not endorse a diagnosis.  The May 2014 VA knee and lower leg examiner found the Veteran does not now have or had ever had a knee condition.  The May 2014 VA knee and lower leg examiner further stated imaging studies of the knee that had been performed did not document degenerative or traumatic arthritis.  Furthermore, imaging did not find evidence of patellar subluxation.  The May 2014 VA knee and lower leg examiner found the Veteran did not have a diagnosis specific to the left knee, but had systemic rheumatoid arthritis.  The May 2014 VA knee and lower leg examiner stated objective evidence identified left knee trouble in 1968, which was acute and resolved with no chronic condition identified.  The May 2014 VA knee and lower leg examiner VA examiner also noted the Veteran's discharge exam in 1971 was normal.  

Moreover, in June 2013 testimony, the Veteran indicated he did not have osteoarthritis, as he never heard the word osteoarthritis when being examined and that all his joints were diagnosed with rheumatoid arthritis.  Furthermore, VA treatment records, Social Security records and private medical record do not provide a diagnosis related to the left knee, other than systemic rheumatoid arthritis.  Thus, review of the medical evidence reveals an absence of a diagnosis for such.  

The Board recognizes the Veteran's belief that he has a left knee disorder manifested by symptoms to include pain and swelling.  Nevertheless, the Veteran has not alleged that a specific diagnosis has been made of a distinct disability with respect to his left knee.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis with respect to his left knee.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  It is within the Veteran's realm of personal knowledge that he experiences pain and swelling of his left knee two to three times a year.  It is not shown; however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis with respect to his left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007). 

Thus, the most probative evidence fails to demonstrate that the Veteran has a left knee disability, other than rheumatoid arthritis.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Entitlement to service connection is specifically limited to cases where a disease or injury has resulted in a disability, and in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a disability that resolved during the pendency of the claim.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had a left knee disability, other than rheumatoid arthritis, at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

In light of the above, the Board finds that entitlement to service connection for a left knee disability, other than rheumatoid arthritis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Rheumatoid Arthritis 

The Veteran contends that he was exposed to lead through paint fumes, chips, and dust aboard a seafaring vessel during his active service.  Specifically, in June 2013 testimony, the Veteran reported his duties included working in small spaces without ventilation to strip out paint, including with wire brushes, and chisel it out with needle guns.  He further recalled going up top side of the ship to clear his nose so he could breathe.  The Veteran maintains this lead exposure resulted in his claimed rheumatoid arthritis.  The Veteran submitted a February 2013 statement from a fellow service member attesting to his exposure to lead in service, specifically that he and the Veteran each stripped, sanded and ground old paint from the ship deck as well as other parts of the ship and coated the ship with lead paint and preservatives.  The Board will afford the Veteran the benefit of the doubt and concede exposure to lead in service.

Service treatment records reflect no complaints or treatment related to any rheumatoid arthritis, although as noted above a June 1968 service treatment record documented a left knee problem.  The October 1971 report of examination for the Veteran's separation from service reflects a normal clinical evaluation with no problems noted.  

The record also includes multiple VA and private medical nexus opinions regarding a link between lead paint exposure and the rheumatoid arthritis which the Board will recount briefly here.  An April 2009 VA joints examination report found it was less likely than not that the Veteran's present arthritis problems were related to his military service because exposure to lead was not commonly considered a cause of rheumatoid arthritis.  A July 2011 VA joints examination report reiterated these findings stating it was less likely than not that the Veteran's present changes of rheumatoid arthritis and their resulting limitation were due to military service because the examiner was unable on this occasion and a prior occasion to find any documented relationship between prior exposure to lead paint and the later development of rheumatoid arthritis.  Finally, a May 2014 VA joints examination report stated, in part, that the current occupational health literature was reviewed and the older studies referenced by Dr. V. T. (some more than 25 years old) linking lead exposure and the development of rheumatoid arthritis were not confirmed nor supported by the latest and most current research.  The May 2014 VA joints examination report also stated UpToDate 2014 was also reviewed in detail, current for literature through April 2014, and this did not support an association of lead exposure.  The May 2014 VA joints examination report also noted genetic factors and smoking have been identified as risk factors for developing rheumatoid arthritis and further noted the Veteran had a history of smoking.

Conversely, in a January 2009 medical letter, a VA medical provider, J. M., noted the Veteran had a history of numerous minor joint injuries and was exposed to lead based painted surfaces and fresh lead based paint to do surface repairs during service and opined it was just as likely as it was unlikely that the Veteran's service activities caused or contributed to his condition of rheumatoid arthritis.  In a January 2011 medical letter Dr. V. T. stated, in part, that in review of the study references and medical records it seemed likely that the Veteran's exposure to toxic materials while in the service was indeed a factor in his development of his rheumatoid arthritis.  In a subsequent undated letter, received by the most recently in March 2014, Dr. V. T. stated it was his professional opinion that was likely that the Veteran's disease was caused by environmental factors directly related to exposure to toxic materials, including elements contained in lead base paints and corrosive inhibitors.  Dr. V. T. stated that this exposure was likely while serving on active duty in the US Navy from December 1968 thru October 1971and he also noted research studies have stated that exposure to lead, mercury and chromium, among other elements contained in paint pigments and/or mixtures, affect the autoimmune system.  

More recently in a June 2013 medical letter, Dr. P. K., stated, in part, the exact cause of rheumatoid arthritis remained unknown and therefore, it was not possible to assign a particular etiology to his disease.  Notably, Dr. P. K. found it was pertinent that the Veteran had no family history of arthritis, no type of infectious process in his past history that could be considered as a trigger for the onset of a rheumatic process and that he started to experience symptoms of joint pain at the rather young age of approximately 25.  Dr. P. K. also stated lead exposure was recognized as a cause of possible immunodeficiency rheumatoid arthritis, a severe immunodeficiency syndrome, and given the lack of other readily evident factors that could have contributed to the onset of his disease, that it was reasonable to a degree of medical certainty to consider his lead exposure as possibly related to, and at least as likely as not to have been the trigger for, this Veteran's severe, crippling case of rheumatoid arthritis.

Given the evidence outlined above, the Board is of the opinion that, at the very least, the point of relative equipoise has been reached in this matter.  As described above, the Veteran has submitted several private medical opinions endorsing a link between lead exposure and his rheumatoid arthritis.  Additionally, the Veteran has submitted articles, including articles received in October 2009, one of which stated exposure to some metals such as mercury and lead may also cause the development of an autoimmunity and another of which stated chronic or low levels of exposure to lead or mercury can generate symptoms of arthritis.  The Veteran also submitted a May 2011 lay article which stated that researchers are also finding that there may be link between heavy metal toxicity and rheumatoid arthritis.  Moreover, as noted above, the May 2014 VA joints examiner stated many of Dr. V. T. citations were more than 25 years old, nonetheless Dr. V. T. cited a 2001 and 2009 study which found exposure to some metals such as mercury and lead may cause development of autoimmunity in which a person's immune system attacks its own cells.  Furthermore, the May 2014 VA examination report does not address Dr. P. K.'s findings that the Veteran did not have a family history of arthritis, which would seem to preclude genetic factors as a cause, and that the Veteran's rheumatoid arthritis onset at young age, which would seem to preclude a long history of smoking as a cause.  Thus, the private medical opinions discussed above, coupled with lay articles submitted by the Veteran leads the Board to conclude that it is at least as likely as not that the Veteran has rheumatoid arthritis that is etiologically related to his period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for rheumatoid arthritis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 53-56.

C.  Hypertension

The Veteran has asserted service connection for hypertension is warranted as secondary to rheumatoid arthritis.  

A May 2014 VA hypertension examination report endorsed a diagnosis of hypertension.  Thus, the Veteran has a current diagnosis of hypertension.  Service connection for rheumatoid arthritis was granted in the decision above.  As such, elements (1) and (2) for secondary service connection are demonstrated. 

Concerning element (3), evidence of a nexus between the Veteran's hypertension and his now service-connected rheumatoid arthritis, there are two nexus opinions addressing this point, and the Board will recount them in turn.

A June 2013 VA medical letter from Dr. V. T. stated, in part, according to the Veteran's medical records he has been treated for hypertension since the 1980s.  Dr. V. T. stated that the Veteran's pain medication has been increased several times along with his blood pressure medicine which was last increased in November 2010.  Thus, Dr. V. T. stated it was his medical opinion that the Veteran's rise in blood pressure was therefore related to the pain associated with this rheumatoid arthritis.  He further opined that it was his opinion that these medications would be increased again as the Veteran's disease continues to progress as he ages.

However, a May 2014 hypertension examination report stated it was less likely than not that hypertension was caused by or related to active service or rheumatoid arthritis.  The May 2014 VA hypertension examiner stated the Veteran was not diagnosed or treated for hypertension during service and the records indicated he was diagnosed with hypertension 31 years after service.  The May 2014 VA hypertension examiner stated that in regard to whether hypertension is secondary to rheumatoid arthritis, the medical literature does not support hypertension being caused by rheumatoid arthritis.  The May 2014 VA hypertension examiner further stated that there may be temporary elevation of blood pressure from pain but this was a normal physiologic response and there was no evidence of permanent elevation due to rheumatoid arthritis.  

At the least, this evidence is in equipoise and raises a reasonable doubt as to whether the Veteran's hypertension is proximately due to his service-connected rheumatoid arthritis.  When resolving doubt in the Veteran's favor, the Board finds that the hypertension is in fact proximately due to the Veteran's service-connected rheumatoid arthritis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 53-56.  Thus, the Board concludes that service connection for hypertension is warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left knee disability, other than rheumatoid arthritis, is denied.

Entitlement to service connection for rheumatoid arthritis is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


